Exhibit 10.4

VIRGIN MEDIA INC. 2010 STOCK INCENTIVE PLAN

(as Amended and Restated Effective June 7, 2013)

 

1. Purpose; Construction.

This Virgin Media Inc. 2010 Stock Incentive Plan, which Liberty Global plc, a
public limited company incorporated under English law (the “Company”), has
amended, adopted and assumed (the “Plan”) effective June 7, 2013 (the “Effective
Date”), is intended to encourage share ownership by employees of Virgin Media
Inc. and its divisions and subsidiary corporations, and eligible employees of
the Company and its subsidiaries, so that they may acquire or increase their
proprietary interest in the Company, and to encourage such employees to remain
in the employ of Virgin Media Inc. or its subsidiary corporations or the Company
or its subsidiaries and to put forth maximum efforts for the success of the
Company’s business. To accomplish such purposes, the Plan provides that the
Company may grant Options, Share Appreciation Rights, Restricted Shares,
Restricted Share Units and Share Awards (each as hereinafter defined). Awards
that were outstanding immediately prior to the Effective Date shall continue to
be governed by the terms and provisions of the Plan (including Schedule A—UK
Employee Subplan) as in effect prior to the Effective Date or the Prior Plans,
as applicable; provided, however, that Section 10, Section 14 and the
administrative provisions of the Plan as amended and restated effective June 7,
2013 shall apply to awards under the Plan or the Prior Plans that were
outstanding immediately prior to the Effective Date and remain outstanding on
and after the Effective Date except that this proviso shall not apply to options
granted under the UK subplan.

 

2. Definitions.

As used in the Plan, the following words and phrases shall have the meanings
indicated below:

(a) “Act” shall mean the U.K. Companies Act of 2006.

(b) “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

(c) “Agreement” shall mean a written or electronic agreement between the Company
and a Participant evidencing the grant of an Option, SAR or Award and setting
forth the terms and conditions thereof.

(d) “Approved Transaction” means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the Shareholders)
shall approve:

(1) any consolidation or merger of the Company, or binding share exchange,
pursuant to which Shares of the Company would be changed or converted into or
exchanged for cash, securities, or other property (including pursuant to a
scheme or arrangement sanctioned by a court under section 899 of the Act), other
than any such transaction in which the Shareholders immediately prior to such
transaction have the same proportionate ownership of the shares of, and voting
power with respect to, the surviving corporation immediately after such
transaction;

 

1



--------------------------------------------------------------------------------

(2) any merger, consolidation or binding share exchange to which the Company is
a party as a result of which the Persons who are Shareholders immediately prior
thereto have less than a majority of the combined voting power of the
outstanding capital shares of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors immediately following such merger, consolidation or binding share
exchange (including pursuant to a scheme or arrangement sanctioned by a court
under section 899 of the Act);

(3) the adoption of any plan or proposal for the liquidation or dissolution of
the Company; or

(4) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company.

(e) “Award” shall mean a grant of Restricted Shares, a Restricted Share Unit, a
Share Award or any or all of them.

(f) “Board” shall mean the Board of Directors of the Company.

(g) “Board Change” means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

(h) “Cause” shall have the meaning of the term “cause” as used in any employment
agreement to which the Participant is a party, or, in the absence thereof, shall
include insubordination, dishonesty, incompetence, moral turpitude, other
misconduct of any kind and the refusal to perform his or her duties and
responsibilities for any reason other than illness or incapacity; provided,
however, that if such termination occurs within 12 months after an Approved
Transaction or Control Purchase or Board Change, termination for “cause” shall
mean only a felony conviction (or its equivalent under local law) for fraud,
misappropriation or embezzlement.

(i) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended,
including any successor statute thereto, and any reference to the Code shall
include all treasury regulations and other guidance promulgated thereunder.

(j) “Committee” shall have the meaning set forth in Section 3 hereof.

(k) “Control Purchase” shall mean any transaction (or series of related
transactions) in which:

(1) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), corporation or other entity (other than the Company, any
Subsidiary

 

2



--------------------------------------------------------------------------------

of the Company or any employee benefit plan sponsored by the Company or any
Subsidiary of the Company) shall purchase any Shares of the Company (or
securities convertible into Shares of the Company) for cash, securities or any
other consideration pursuant to a tender offer or exchange offer, without the
prior consent of the Board or

(2) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company, any employee benefit plan sponsored by the Company or
any Subsidiary of the Company) shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the then outstanding securities of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company’s securities), other
than in a transaction (or series of related transactions) approved by the Board.

(l) “Disability” shall mean a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than twelve
(12) months.

(m) “Dividend Equivalents” shall mean, with respect to an Award of Restricted
Share Units, to the extent specified by the Committee only, a cash amount equal
to all dividends and other distributions (or the economic equivalent thereof)
which are payable to Shareholders of record prior to the date Shares are
delivered in settlement of the Award of Restricted Share Units on a like number
and kind of Shares underlying the Award of Restricted Share Units.

(n) “Domestic Relations Order” shall mean a domestic relations order as defined
by the Code or Title I of the U.S. Employee Retirement Income Security Act or
the rules thereunder.

(o) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.

(p) “Fair Market Value” of a Share on any day means the last sale price (or, if
no last sale price is reported, the average of the high bid and low asked
prices) for a Share on such day (or, if such day is not a trading day, on the
next preceding trading day) as reported on the Nasdaq or, if not traded on the
Nasdaq, such other principal U.S. securities exchange for such security on the
date of determination. If for any day the Fair Market Value of a Share is not
determinable by any of the foregoing means, then the Fair Market Value for such
day shall be determined in good faith by the Committee on the basis of such
quotations and other considerations as the Committee deems appropriate.

(q) “Jointly-Owned Shares” shall mean a Share Award granted pursuant to
Section 9(b).

 

3



--------------------------------------------------------------------------------

(r) “Merger” shall mean the transactions contemplated pursuant to that certain
Agreement and Plan of Merger among Liberty Global, Inc., Lynx Europe Limited,
Lynx US Mergerco 1 LLC, Lynx US Mergerco 2 LLC, Viper US Mergerco 1 LLC, Viper
US Mergerco 2 LLC and Virgin Media Inc. dated February 2, 2013, as thereafter
amended from time to time.

(s) “Merger Ratio” shall mean the product of the relevant number of shares and
0.72, rounded down to the nearest whole Share.

(t) “Nasdaq” means the Nasdaq Global Select Market.

(u) “Option” shall mean an option to purchase Shares in accordance with the
terms and conditions set forth in the applicable Agreement.

(v) “Participant” shall mean a person to whom an Award, SAR or Option has been
granted under the Plan.

(w) The terms “Performance Award,” “Performance Cycle” and “Performance
Objectives” shall have the meanings set forth in Section 11 hereof.

(x) “Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

(y) “Prior Plans” shall mean the Amended and Restated NTL 2004 Stock Incentive
Plan, the NTL Incorporated 2004 Stock Incentive Plan and the Virgin Media Inc.
2006 Stock Incentive Plan.

(z) “Restricted Shares” shall mean Shares issued or transferred to an Eligible
Individual (as defined in Section 4) pursuant to Section 8.

(aa) “Restricted Share Unit” shall mean rights granted to an Eligible Individual
(as defined in Section 4) pursuant to Section 8 representing a number of
hypothetical Shares.

(bb) “Rule 16b-3” shall mean Rule 16b-3 promulgated under Section 16 of the
Exchange Act (or any other comparable provisions in effect at the time or times
in question).

(cc) “Share” shall mean each or any (as the context may require) class of the
Company’s ordinary shares.

(dd) “Shareholder” shall mean a holder of the ordinary or preference shares of
the Company, known as a “member” under English law.

(ee) “Share Appreciation Right” or “SAR” shall mean share appreciation rights
awarded pursuant to Section 7, with respect to Shares.

(ff) “Share Award” shall mean an Award of Shares granted pursuant to Section 9.

 

4



--------------------------------------------------------------------------------

(gg) “Subsidiary” of a Person shall mean any present or future subsidiary (as
defined in Section 424(f) of the Code) of such Person or any business entity in
which such Person owns, directly or indirectly, 50% or more of the voting,
capital or profits interests. An entity shall be deemed a subsidiary of a Person
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained. For purposes of Section 4, a Subsidiary
shall additionally mean a subsidiary within Section 1159 of the Act.

 

3. Administration.

(a) Committee; Procedure. The Plan shall be administered by the Compensation
Committee of the Board or such other committee appointed by the Board (the
committee that administers the Plan, the “Committee”).

(b) Committee Powers. The Committee shall have the authority and discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to:
(1) grant Options, SARs and Awards; (2) interpret and administer the Plan,
(3) resolve any ambiguity, reconcile any inconsistency, correct any default or
deficiency and/or supply any omission in the Plan or any instrument or agreement
relating thereto, (4) determine the purchase price of the Shares covered by each
Option (the “Option Price”) and the base price applicable to a Free Standing SAR
(as defined in Section 7); (5) determine the vesting schedule and duration of
each Option, SAR or Award; (6) determine the type or types of Options, SARs and
Awards to be granted; (7) determine the persons to whom, and the time or times
at which, Options, SARs and Awards shall be granted; (8) determine the number of
Shares to be covered by each Option, SAR and Award; (9) prescribe, amend and
rescind rules and regulations relating to the Plan; (10) determine the terms and
provisions of the Agreements (which need not be identical) entered into in
connection with Options, SARs and Awards granted under the Plan; (11) accelerate
the vesting or exercisability of any Option, SAR or Award; (12) make any
amendment or modification to any Agreement consistent with the terms of the
Plan, including the extension of the term of any Option, SAR or Award; and
(13) make all other determinations deemed necessary or advisable for the
administration of the Plan. The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Option, SAR or Award or any documents evidencing any and all Options, SARs and
Awards shall be within the sole discretion of the Committee, may be made at any
time pursuant to the Plan and shall be final, conclusive, and binding upon all
parties, including, without limitation, the Company and its Subsidiaries, any
Affiliate, any Participant, any holder or beneficiary of any Options, SARs and
Awards, and any Shareholder. All determinations of the Committee shall be made
by a majority of its members at any meeting or by unanimous written consent
(including by electronic transmission).

 

5



--------------------------------------------------------------------------------

(c) Committee Vacancies. The Board shall fill all vacancies, however caused, in
the Committee. The Board may from time to time appoint additional members to the
Committee, and may at any time remove one or more members of the Committee and
substitute others. One member of the Committee may be selected by the Board as
chairman. The Committee shall hold its meetings at such times and places as it
shall deem advisable.

(d) Exculpation. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Option, SAR or Award granted hereunder.

(e) No Repricing of Options or SARs. The Committee shall have no authority to
make any adjustment (other than in connection with a change in capitalization or
other transaction where an adjustment is permitted or required under the terms
of Section 10) or amendment, and no such adjustment or amendment shall be made,
that reduces the Option Price of an Option or the base price of a SAR previously
granted under the Plan, unless the Shareholders shall have approved such
adjustment or amendment.

 

4. Eligibility.

Options, SARs and Awards may be granted to employees of the Company and its
Subsidiaries designated by the Board to participate in the Plan (“Eligible
Individuals”) as the Committee shall select; provided, however, that individuals
who were employees of Liberty Global, Inc. or any of its Subsidiaries as of the
date immediately prior to the consummation of the Merger shall not be Eligible
Individuals. In determining the persons to whom Options, SARs and Awards shall
be granted and the number of Shares to be covered by each Option, SAR and Award,
the Committee shall take into account the duties of the respective persons,
their present and potential contributions to the success of the Company and such
other factors as the Committee shall deem relevant in connection with
accomplishing the purpose of the Plan. An Eligible Individual shall be eligible
to receive more than one grant of an Option, SAR or Award during the term of the
Plan, but only on the terms and subject to the restrictions set forth herein.

 

5. Shares Subject to the Plan; Grant Limitations.

(a) Settlement in Shares; Origin of Shares. All Options, SARs and Awards granted
under the Plan may be settled in Shares only. Shares issued pursuant to the Plan
shall be fully paid and, to the extent permitted by the laws of England and
Wales, made available from Shares acquired by or gifted to the Company, newly
allotted and issued Shares, or Shares acquired by or issued or gifted to the
trustees of an employee benefit trust established in connection with the Plan.

(b) Shares Available for Grant.

(1) Original Shares. Prior to the Effective Date, the aggregate number of shares
of Virgin Media Inc. as to which Options and Awards could be granted from time
to time could not exceed the sum of (i) 11,000,000, (ii) the number of shares
available for issuance or granting of new options or awards under the Virgin
Media Inc. 2006 Stock Incentive Plan as of the original effective date of the
Plan, as determined by the Board, and (iii) any shares forfeited pursuant to
awards or options granted under the Prior Plans after the original effective
date of the Plan and before the Effective Date.

 

6



--------------------------------------------------------------------------------

(2) Shares Available for Grant on the Effective Date. As a result of the Merger,
as of the Effective Date, the aggregate number of Shares as to which Options,
SARs and Awards may be granted from time to time under the Plan shall not exceed
the number of shares remaining available for grant under the Plan as of the date
immediately prior to the consummation of the Merger multiplied by the Merger
Ratio. After the Effective Date, in the event that any portion of (i) an
outstanding Option, SAR or Award granted under the Plan or (ii) an option or
award granted under the Prior Plans which remains outstanding on the Effective
Date, in each case, expires or is canceled, surrendered, exchanged, or otherwise
terminated without having been exercised or settled for the full number of
Shares subject thereto, the Shares allocable to such portion (including, if
applicable, all shares subject to the Option, SAR or Award) shall (unless the
Plan shall have been terminated) become available for subsequent grants of
Options, SARs and Awards under the Plan. Upon the granting of an Option, SAR or
Award, the number of Shares available under this Section 5 for the granting of
further Options, SARs and Awards shall be reduced by the number of Shares in
respect of which the Option, SAR or Award is granted or denominated.

(c) Individual Limit. The aggregate number of Shares with respect to which
Options, SARs and Awards may be granted to any individual Participant during the
Company’s fiscal year shall not exceed 2,880,000.

(d) Adjustment. The Share limitations established in Section 5(b)(2) and
Section 5(c) shall be subject to adjustment as provided in Section 10 hereof.

 

6. Terms and Conditions of Options.

Each Option granted pursuant to the Plan shall be evidenced by an Agreement,
which shall comply with and be subject to the following terms and conditions:

(a) Number of Shares. Each Agreement evidencing the grant of an Option shall
state the number of Shares to which the Option relates.

(b) Option Price. Each Agreement evidencing the grant of an Option shall state
the Option Price, which shall be determined by the Committee at the time of
grant; provided, however, that the Option Price shall in no event be less than
the Fair Market Value of a Share at the time of grant. The Option Price shall be
subject to adjustment as provided in Section 10 hereof. An Option shall be
considered to be granted on the date the Committee takes action to grant such
Option or such later date as may be designated by the Committee in the
resolution authorizing the grant of such Option.

(c) Medium and Time of Payment. Options may be exercised in whole or in part at
any time during the Option period by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
of the Option Price and otherwise in accordance with the Agreement pursuant to
which the Option was granted. Payment of the Option Price shall be made in such
manner as the Committee may provide in

 

7



--------------------------------------------------------------------------------

the Agreement evidencing the grant of the Option, which may consist of (i) cash,
(ii) check, (iii) promissory note (subject to the Act and other applicable law),
(iv) the withholding of Shares of the applicable class of Shares issuable upon
such exercise of the Option, (v) the delivery, together with a properly executed
exercise notice, of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the purchase
price (subject to the Act and other applicable law), or (vi) any combination of
the foregoing methods of payment, or such other consideration and method of
payment as may be permitted for the issuance of Shares under the Act. Any Shares
withheld as payment of the Option Price under an Option shall be valued at their
Fair Market Value. If requested by the Committee, the Participant shall deliver
the Agreement evidencing the Option to the Company, which shall endorse thereon
a notation of such exercise and return such Agreement to the Participant.

(d) Term and Exercise of Options. Options shall be exercisable over the exercise
period as and at the times and upon the conditions that the Committee may
determine, as reflected in the Agreement; provided, however, that the Committee
shall have the authority to accelerate the exercisability of any outstanding
Option at such time and under such circumstances as it, in its sole discretion,
deems appropriate; provided, further, that such exercise period shall not exceed
ten (10) years from the date of grant of such Option. The exercise period shall
be subject to earlier termination as provided in Section 13 hereof. An Option
may be exercised, as to any or all full Shares as to which the Option has become
exercisable, by giving written notice of such exercise to the Company’s Option
administrator or to such individual(s) as the Committee may from time to time
designate.

(e) Nontransferability of Options. Unless otherwise provided in the Agreement,
no Option granted hereunder shall be transferable by the Participant to whom it
was granted, other than by will or the laws of descent and distribution or
pursuant to a Domestic Relations Order, and, except as otherwise provided in a
Domestic Relations Order, the Option may be exercised during the lifetime of
such Participant only by the Participant or such Participant’s guardian or legal
representative.

(f) Rights as a Shareholder. A Participant or a transferee of an Option shall
have no rights as a Shareholder with respect to any Shares covered by the Option
until the date of the issuance of a share certificate or evidence of book entry
shares to him or her for such Shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distribution of other rights for which the record date is prior to the date such
share certificate is issued, except as provided in Section 10 hereof.

 

7. Terms and Conditions of SARs.

Each SAR granted pursuant to the Plan shall be evidenced by an Agreement, which
shall comply with and be subject to the following terms and conditions of this
Section 7. A SAR may be granted to a Participant who holds an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
Shares subject to the related Option (a “Tandem SAR”) or may be granted
separately to an Eligible Individual (a “Free Standing SAR”).

 

8



--------------------------------------------------------------------------------

(a) Number of Shares; Term. Each Agreement evidencing the grant of a SAR shall
state the number of Shares as to which the SAR relates. The term of a Free
Standing SAR shall not exceed ten (10) years from the date of grant of such SAR.

(b) Tandem SARs. A Tandem SAR may be granted either concurrently with the grant
of the related Option or at any time thereafter prior to the complete exercise,
termination, expiration or cancellation of such related Option. Tandem SARs
shall be exercisable only at the time and to the extent that the related Option
is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of Shares with respect to
which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR and unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Participant shall be entitled to receive, for each of the applicable classes of
Shares with respect to which the Tandem SAR is being exercised, consideration
(in the form determined as provided in Section 7(d)) equal in value to the
excess of the Fair Market Value of a Share of the applicable class of Shares
with respect to which the Tandem SAR was granted on the date of exercise over
the related Option Price per Share, and (ii) the related Option with respect
thereto shall be canceled automatically to the extent of the number of Shares
with respect to which the Tandem SAR was so exercised.

(c) Free Standing SARs. Free Standing SARs shall be exercisable at the time, to
the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the Shares with respect to which the Free Standing SAR was
granted as of the date the Free Standing SAR is granted. Subject to the
limitations of the Plan, upon the exercise of a Free Standing SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
the Participant shall be entitled to receive from the Company, for each Share
with respect to which the Free Standing SAR is being exercised, consideration
(in the form determined as provided in Section 7(d)) equal in value to the
excess of the Fair Market Value of a Share with respect to which the Free
Standing SAR was granted on the date of exercise over the base price per Share
of such Free Standing SAR.

(d) Consideration. The consideration to be received upon the exercise of a SAR
by the Participant shall be paid in the applicable class of Shares with respect
to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR). No fractional Shares shall be issuable upon exercise of a
SAR, and unless otherwise provided in the applicable Agreement, the Holder will
receive cash in lieu of any fractional Shares. Unless the Committee shall
otherwise determine, to the extent a Free Standing SAR is exercisable, it will
be exercised automatically on its expiration date.

(e) Nontransferability of SARs. Unless otherwise provided in the Agreement, no
SAR granted hereunder shall be transferable by the Participant to whom it was
granted, other than by will or the laws of descent and distribution or pursuant
to a Domestic Relations Order, and, except as otherwise provided in a Domestic
Relations Order, the SAR may be exercised during the lifetime of such
Participant only by the Participant or such Participant’s guardian or legal
representative.

 

9



--------------------------------------------------------------------------------

(f) Rights as a Shareholder. A Participant or a transferee of a SAR shall have
no rights as a Shareholder with respect to any Shares covered by the SAR until
the date of the issuance of a share certificate or evidence of book entry shares
to him or her for such Shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distribution of other rights for which the record date is prior to the date such
share certificate is issued, except as provided in Section 10 hereof.

 

8. Terms and Conditions of Restricted Shares and Restricted Share Units.

(a) Restricted Shares. Each Award of Restricted Shares granted pursuant to the
Plan shall be evidenced by an Agreement, which shall contain such restrictions,
terms and conditions as the Committee may, in its discretion, determine and
(without limiting the generality of the foregoing) such Agreement may require
that an appropriate legend be placed on Share certificates. Awards of Restricted
Shares shall be subject to the terms and provisions set forth below in this
Section 8(a) and in Section 13.

(1) Rights of Participant. Restricted Shares granted pursuant to an Award
hereunder shall be issued in the name of the Participant as soon as reasonably
practicable after the Award is granted, provided that, as required by the
Committee, the Participant has executed an Agreement evidencing the Award, the
appropriate blank share powers and an escrow agreement and any other documents
which the Committee may require as a condition to the issuance of such Shares.
At the discretion of the Committee, Shares issued in connection with an Award of
Restricted Shares shall be deposited together with the share powers with an
escrow agent (which may be the Company) designated by the Committee. Unless the
Committee determines otherwise and as set forth in the Agreement, upon delivery
or transfer of the Shares to the escrow agent, the Participant shall have all of
the rights of a Shareholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares, subject to the terms of Section 8(a)(4).

(2) Non-transferability. Until all restrictions upon the Restricted Shares
awarded to a Participant shall have lapsed in the manner set forth in
Section 8(a)(3), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

(3) Lapse of Restrictions. Subject to the provisions of Section 13, restrictions
upon Restricted Shares awarded hereunder shall lapse at such time or times and
on such terms and conditions as the Committee may determine. The Agreement
evidencing the Award shall set forth any such restrictions.

(4) Treatment of Dividends. Unless otherwise determined by the Committee,
dividends, or a specified portion thereof, declared or paid on such Shares by
the Company shall be (i) deferred until the lapsing of the restrictions imposed
upon such Shares and (ii) held by the Company or its agent for the account of
the Participant until such time. In

 

10



--------------------------------------------------------------------------------

the event that dividends are to be deferred, the Committee shall determine
whether such dividends are to be reinvested in Shares (which shall be held as
additional Restricted Shares) or held in cash. Any deferred dividends shall not
bear interest or be segregated in a separate account. Payment of deferred
dividends in respect of Restricted Shares (whether held in cash or as additional
Restricted Shares) shall be made upon the lapsing of restrictions imposed on the
Shares in respect of which the deferred dividends were paid, and any dividends
deferred in respect of any Restricted Shares shall be forfeited upon the
forfeiture of such Shares. Any such deferral shall be done in a manner that
complies with Section 409A of the Code.

(5) Delivery of Shares. Upon the lapse of the restrictions on Restricted Shares,
the Committee shall cause a share certificate or evidence of book entry Shares
to be delivered to the Participant with respect to such Restricted Shares, free
of all restrictions hereunder.

(b) Restricted Share Unit Awards. Each Award of Restricted Share Units granted
pursuant to the Plan shall be evidenced by an Agreement, which shall contain
such restrictions, terms and conditions as the Committee may, in its discretion,
determine. Awards of Restricted Share Units shall be subject to the terms and
provisions set forth below in this Section 8(b) and in Section 13.

(1) Payment of Awards. Each Restricted Share Unit shall represent the right of
the Participant to receive, upon vesting of the Restricted Share Unit or on any
later date specified by the Committee, in either case, at the Committee’s
discretion, a number of Shares set forth in the applicable Agreement.

(2) Dividend Equivalents. Unless otherwise provided in the Agreement, a
Participant shall be entitled to receive Dividend Equivalents with respect to
the Shares covered by an Award of Restricted Share Units. Dividend Equivalents
may be paid at the same time dividends or other distributions are paid to the
Shareholders or may be deferred. Any deferral of Dividend Equivalents shall be
done in a manner that complies with Section 409A of the Code.

 

9. Terms and Conditions of Share Awards.

(a) General. The Committee may grant a Share Award to any Eligible Individual on
such terms and conditions as the Committee may determine in its sole discretion.
Share Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company. The Participant shall not
sell, transfer, or otherwise dispose of and shall not pledge or otherwise
hypothecate a Share Award or any portion thereof while such Share Award remains
subject to vesting conditions or other restrictions set forth in an Agreement.

(b) Jointly-Owned Shares. A Share Award may be made in Shares that are jointly
owned by the Participant and a trust. The Participant’s interest in the
Jointly-Owned Shares shall be as determined by the Committee and shall be
subject to such terms and conditions as

 

11



--------------------------------------------------------------------------------

may be established by the Committee. The Participant’s interest in the
Jointly-Owned Shares shall be settled by the delivery of Shares having a Fair
Market Value equal to the value of such interest. Any portion of the
Jointly-Owned Shares that are not delivered to the Participant shall be
available for issuance to Participants in respect of Options, SARs or Awards
granted under the Plan.

 

10. Effect of Certain Changes.

If the Company subdivides its outstanding Shares into a greater number of Shares
(by Share dividend, Share split, reclassification, alteration of capital,
capitalization of profits, bonus issue or otherwise) or combines its outstanding
Shares into a smaller number of Shares (by reverse Share split,
reclassification, or otherwise) or if the Committee determines that there is any
variation in the share capital of the Company or that there is any Share
dividend, extraordinary cash dividend, alteration of capital, capitalization of
profits, bonus issue, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of Shares, warrants or rights offering
to purchase any class of Shares or other similar corporate event (including
compromises or arrangements sanctioned by a court under section 899 of the Act,
mergers or consolidations, other than those which constitute Approved
Transactions) affects any class of Shares so that an adjustment is required to
preserve the benefits or potential benefits intended to be made available under
the Plan, then the Committee, in its sole discretion and in such manner as the
Committee may deem equitable and appropriate, may make such adjustments to any
or all of (i) the number and kind of Shares which thereafter may be awarded,
optioned or otherwise made subject to the benefits contemplated by the Plan,
(ii) the number and kind of Shares subject to outstanding Options, SARs and
Awards, and (iii) the Option Price or SAR base price with respect to Options and
SARs, provided, however, that the number of Shares subject to any Award shall
always be a whole number. Notwithstanding the foregoing, if all Shares of any
class of Shares are redeemed, then each outstanding Option, SAR and Award shall
be adjusted to substitute for the Shares subject thereto the kind and amount of
cash, securities or other assets issued or paid in the redemption of the
equivalent number of Shares of such class of Shares and otherwise the terms of
such Option, SAR or Award, including, in the case of Options or similar rights,
the aggregate Option Price, and, in the case of Free Standing SARs, the
aggregate base price, shall remain constant before and after the substitution
(unless otherwise determined by the Committee and provided in the applicable
Agreement).

 

11. Performance Awards.

(a) Grants of Performance Awards. Unless otherwise set forth in an Agreement,
all Options and SARs granted under the Plan are intended to constitute
Performance Awards. In addition, the Committee may, in its sole discretion,
provide in Agreements evidencing other Awards granted to Eligible Individuals
under the Plan that such Awards are intended to constitute Performance Awards.

(b) Enumeration of Performance Objectives. Performance Awards other than Options
and SARs shall be payable solely on account of the attainment of one or more of
the following performance objectives (the “Performance Objectives”) during a
specified period of time (the “Performance Cycle”) as designated by the
Committee: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization),

 

12



--------------------------------------------------------------------------------

(ii) net income, (iii) operating income, (iv) earnings per share, (v) book value
per share, (vi) return on shareholder’s equity, (vii) expense management,
(viii) return on investment, (ix) improvement in capital structure,
(x) profitability of an identifiable business unit or product, (xi) maintenance
or improvement of product margins, (xii) share price, (xiii) market share,
(xiv) revenue or sales, (xv) costs, (xvi) cash flow, (xvii) working capital or
capital expenditures, (xviii) return on assets, (xix) total shareholder return
(xx) gross margin, (xxi) number of customers and/or products, (xxii) revenue per
customer and/or product, (xxiii) net promoter score or (xxiv) any combination of
the foregoing. The Committee may, in its discretion, apply Performance
Objectives to Options and SARs granted under the Plan. Performance Objectives
may be in respect of performance of the Company, any of its Subsidiaries, any of
its divisions or any combination thereof. Performance Objectives may be absolute
or relative (to prior performance or to the performance of one or more other
entities or objective indices or benchmarks) and may be expressed in terms of a
progression within a specific range.

(c) Establishment of Performance Objectives. If the Committee intends for a
Performance Award to comply with the requirements of Section 162(m) of the Code,
the Performance Objectives with respect to a Performance Cycle shall be
established in writing by the Committee by the earlier of (i) the date on which
25% of the Performance Cycle has elapsed and (ii) the date which is ninety
(90) days after the commencement of the Performance Cycle, and in any event
while satisfaction of the Performance Objectives remains substantially
uncertain.

(d) Determination of Performance. Following the completion of the applicable
Performance Cycle and prior to the vesting or settlement of any Performance
Award granted to a Participant which is subject to Performance Objectives, the
Committee shall certify in writing the extent to which the applicable
Performance Objectives have been satisfied. To the extent set forth in the
Agreement evidencing a Performance Award, the Committee may, in its sole
discretion, reduce the number of Shares issued upon settlement of a Performance
Award.

(e) Effect of Certain Events.

(1) Unless otherwise provided by the Committee at the time the Performance
Objectives in respect of a Performance Award are established, performance with
respect to a Performance Award shall be automatically adjusted during the
applicable Performance Cycle to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions that have been publicly disclosed and the cumulative
effects of changes in accounting principles, all as determined in accordance
with generally accepted accounting principles (to the extent applicable). In
addition, at the time of the granting of a Performance Award, or at any time
thereafter, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions (such as a
share split, share dividend or any compromise or arrangement sanction by a court
under section 899 of the Act), special charges and changes in applicable tax
laws.

 

13



--------------------------------------------------------------------------------

(2) Notwithstanding any provision of the Plan to the contrary, Performance
Awards shall at all times be administered in compliance with Section 162(m) of
the Code and the regulations promulgated thereunder. Without limiting the
generality of the preceding sentence, the Committee shall not be entitled to
exercise any discretion otherwise authorized under the Plan with respect to
Performance Awards if the ability to exercise such discretion or the exercise of
such discretion itself would cause the compensation attributable to such Awards
to fail to qualify as Performance Awards (including, without limitation, the
discretion to increase the amount of compensation payable upon the attainment of
Performance Objectives).

(f) Definitions. For purposes of this Section 11, “Performance Award” means
awards the compensation payable with respect to which is based upon the
attainment of Performance Objectives and includes Awards intended to consist of
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and the regulations promulgated thereunder.

 

12. Agreement by Participant Regarding Withholding Taxes.

The obligation of the Company or any Subsidiary to deliver Shares, Dividend
Equivalents or cash dividends under the Plan shall be subject to applicable
national, state and local tax and employee social security contribution
withholding requirements. National, state and local withholding tax and employee
social security contribution withholding due at the time an Award is granted,
upon the exercise of any Option or upon the vesting of, or expiration of
restrictions with respect to, Awards or the satisfaction of the Performance
Objectives applicable to a Performance Award, as appropriate, may, in the
discretion of the Committee, be paid through the withholding of Shares otherwise
issuable to a Participant, upon such terms and conditions as the Committee shall
determine. If a Participant shall fail to pay, or make arrangements satisfactory
to the Committee for the payment to the Company or any Subsidiary of all such
national, state and local taxes and employee social security contributions
required to be withheld, then the Company or any Subsidiary shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Participant an amount equal to any national, state or
local taxes and employee social security contributions of any kind required to
be withheld by the Company with respect to such Option, SAR or Award.

 

13. Termination of Employment; Effect of Certain Events.

(a) Termination of Employment. In the event that a Participant’s employment with
the Company shall terminate prior to an Option or SAR becoming exercisable or
being exercised, or prior to delivery of Shares, deferred dividends or Dividend
Equivalents in settlement of an Award, then all Options, SARs, Awards, deferred
dividends or Dividend Equivalents granted to such Participant shall thereafter
vest and/or become exercisable to the extent provided in the Agreement;
provided, however, that, unless otherwise determined by the Committee and
provided in the Agreement, (i) no Option or SAR may be exercised after the
scheduled expiration date thereof, (ii) if the Participant’s employment with the
Company terminates by reason of death or Disability, then the Option or SAR
shall remain exercisable for a period of at least one year following such
termination (but not later than the scheduled expiration of such Option or SAR),
and (iii) any termination of employment with the Company for Cause will be
treated in accordance with the provisions of Section 13(b) below.

 

14



--------------------------------------------------------------------------------

(b) Termination for Cause. Unless otherwise provided in the Agreement, if a
Participant’s employment with the Company shall terminate for Cause, then
(i) all Options and SARs theretofore granted to such Participant shall terminate
immediately and (ii) all Awards, deferred dividends and Dividend Equivalents
shall be forfeited immediately.

(c) Effect of Approved Transaction, Board Change and Control Purchase. In the
event of any Approved Transaction, Board Change or Control Purchase, unless the
applicable Agreement provides otherwise, (i) each outstanding Option and SAR
granted under the Plan shall become exercisable in full in respect of the
aggregate number of Shares covered thereby effective upon the Board Change or
Control Purchase or immediately prior to consummation of the Approved
Transaction, (ii) the restrictions upon Restricted Shares awarded under the Plan
shall be deemed to have expired and all such Restricted Shares shall become
vested effective upon the Board Change or Control Purchase or immediately prior
to consummation of the Approved Transaction, and (iii) each Award of Restricted
Share Units shall become vested in full effective upon the Board Change or
Control Purchase or immediately prior to consummation of the Approved
Transaction. Notwithstanding the foregoing, unless otherwise provided in the
applicable Agreement, the Committee may, in its discretion, determine that any
or all outstanding Options, SARs, Awards of Restricted Shares and Awards of
Restricted Share Units granted pursuant to the Plan will not become vested
and/or will not become exercisable on an accelerated basis in connection with an
Approved Transaction if effective provision has been made for the taking of such
action which, in the opinion of the Committee, is equitable and appropriate to
substitute a new option, share appreciation right or other award for such
Option, SAR, Award of Restricted Shares or Award of Restricted Share Units or to
assume such Option, SAR, Award of Restricted Shares or Award of Restricted Share
Units and to make such new or assumed option, share appreciation right or other
award, as nearly as may be practicable, equivalent to the old Option, SAR, Award
of Restricted Shares or Award of Restricted Share Units (before giving effect to
any acceleration of the exercisability thereof), taking into account, to the
extent applicable, the kind and amount of securities, cash or other assets into
or for which the applicable class of Shares may be changed, converted or
exchanged in connection with the Approved Transaction.

 

14. Effect of Transfer of Employment; Rights as an Employee.

For purposes of this Plan, employment with the Company shall include employment
with any Subsidiary of the Company and employment with any Affiliate of the
Company whose employees have been designated by the Board as eligible to
participate in the Plan, and Options, SARs and Awards granted under this Plan
shall not be affected by a Participant’s transfer of employment between or among
the Company, a Subsidiary of the Company or such Affiliate of the Company.
Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant any right to continue in the employ of the Company
or its Subsidiaries or Affiliates or affect the right of any such entity to
terminate the employment of any Participant at any time with or without Cause.

 

15



--------------------------------------------------------------------------------

15. Other Provisions.

Each Option, SAR and Award granted under the Plan shall be evidenced by an
Agreement. The Agreements authorized under the Plan shall contain such other
provisions, including, without limitation, the imposition of restrictions upon
the exercise of an Option or SAR or the transfer of Shares underlying an Award
and the inclusion of any condition as the Committee shall deem advisable. By
acceptance of an Award, SAR or Option, unless otherwise provided in the
applicable Agreement, each Participant shall be deemed to have agreed that such
Award, SAR or Option is special incentive compensation that will not be taken
into account, in any manner, as salary, compensation or bonus in determining the
amount of any payment under any pension, retirement or other employee benefit
plan, program or policy of the Company or any Subsidiary of the Company. In
addition, each beneficiary of a deceased Participant shall be deemed to have
agreed that such Award, SAR or Option will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the
Participant which is payable to such beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary of the Company.

 

16. Term of Plan.

Options, SARs and Awards may be granted pursuant to the Plan from time to time
within a period of ten (10) years from the original effective date of the Plan
on June 9, 2010.

 

17. Amendment and Termination of the Plan.

The Committee at any time and from time to time may suspend, terminate, modify
or amend the Plan. No suspension, termination, modification or amendment of the
Plan may adversely affect any Option, SAR or Award previously granted, unless
Section 19 applies or the written consent of the Participant (or, as applicable,
a permissible transferee) is obtained.

 

18. Interpretation.

The Plan is designed and intended, to the extent applicable, to comply with the
Act, Rule 16b-3 and all provisions hereof and to satisfy the requirements of
Section 162(m) of the Code, Section 409A of the Code (or to be exempt from the
requirements of Section 409A of the Code) and any other applicable English or
U.S. corporate, tax or securities law and shall be construed in a manner to so
comply.

 

19. Section 409A of the Code.

Notwithstanding this or any other provision of the Plan to the contrary, the
Committee may amend the Plan in any manner, or take any other action, that it
determines, in its reasonable discretion exercised in good faith, is necessary,
appropriate or advisable to cause the Plan and the Options, SARs and Awards
granted thereunder to comply with Section 409A of the Code and any guidance
issued thereunder. Any such action, once taken, shall be deemed to be effective
from the earliest date necessary to avoid a violation of Section 409A of the
Code and shall be final, binding and conclusive on all Participants and other
individuals having or claiming any right or interest under the Plan.

 

20. Effect of Headings.

The section and subsection headings contained herein are for convenience only
and shall not affect the construction hereof.

 

16



--------------------------------------------------------------------------------

21. Regulations and Other Approvals; Governing Law.

(a) The Plan and the rights of all persons claiming hereunder shall be construed
and determined in accordance with the laws of the State of Delaware.

(b) The obligation of the Company to sell, deliver or transfer Shares with
respect to Options, SARs and Awards granted under the Plan shall be subject to
all applicable laws, rules and regulations, including all applicable English
and/or U.S. corporate, tax and securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee.

(c) The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority.

(d) Each Option, SAR and Award is subject to the requirement that, if at any
time the Committee determines, in its discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any other law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Option, SAR or Award or the issuance of Shares,
no Options, SARs or Awards shall be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions as acceptable to
the Committee.

(e) Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may require any individual receiving Shares pursuant
to an Option, SAR or Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder. The certificates evidencing any such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

 

22. Subplans.

The Company may, in its discretion, adopt any subplan to the Plan (“Subplan”) as
it deems necessary, including, without limitation, to provide that grants of
Options, SARs and Awards with respect to Participants working outside the United
Kingdom or the United States comply with matters of local law or practice,
including corporate, tax, exchange control and securities laws. For the
avoidance of doubt, grants made pursuant to any Subplan shall be subject to the
limitations provided in Section 5 hereof.

 

17



--------------------------------------------------------------------------------

23. Original Effective Date of Plan.

The compensation committee of the board of directors of Virgin Media Inc.
originally approved the Plan in 2010 subject only to the approval by the
affirmative vote of the holders of a majority of the securities of Virgin Media
Inc. present, or represented, and entitled to vote at a meeting of shareholders
duly held in accordance with the applicable laws of the State of Delaware on
June 9, 2010. From and after the original effective date of the Plan, no further
awards were to be granted under the Virgin Media Inc. 2006 Stock Incentive Plan.

 

18



--------------------------------------------------------------------------------

ANNEX 1

This Annex 1 to the Virgin Media Inc. 2010 Stock Incentive Plan (as Amended and
Restated Effective June 7, 2013) (the “Plan”) governs SARs and Awards granted
under the Plan that are payable in cash, Shares or any combination thereof. Any
SARs or Awards granted pursuant to this Annex 1 are subject to all of the terms
and conditions set forth in the Plan except as modified by the following
provisions, which shall replace and/or supplement certain provisions of the
Plan, as indicated below. Any Award that may be settled in cash or in a
combination of cash and Shares shall be granted only under an Annex to the Plan.

Section 5

Section 5(a) Settlement in Cash or Shares; Origin of Shares. The following
sentence shall replace the first sentence of Section 5(a) for purposes of this
Annex 1:

All Options granted under the Plan may be settled in Shares only; SARs and
Awards granted under the Plan pursuant to Annex I may be settled in Shares, cash
or a combination thereof.

Section 5(b)(2) Shares Available for Grant on the Effective Date. The following
sentence shall replace the second sentence of Section 5(b)(2) for purposes of
this Annex 1:

After the Effective Date, in the event that any portion of (i) an outstanding
Option, SAR or Award granted under the Plan or (ii) an option or award granted
under the Prior Plans which remains outstanding on the Effective Date, in each
case, expires or is canceled, surrendered, exchanged, settled in cash or
otherwise terminated without having been exercised or settled for the full
number of Shares subject thereto, the Shares allocable to such portion
(including, if applicable, all shares subject to the Option, SAR or Award) shall
(unless the Plan shall have been terminated) become available for subsequent
grants of Options, SARs and Awards under the Plan.

Section 7

Section 7(d) Consideration. The following shall replace the first sentence of
Section 7(d) for purposes of SARs granted under this Annex 1:

The consideration to be received upon the exercise of a SAR by the Participant
shall be paid in the applicable class of Shares with respect to which the SAR
was granted (valued at Fair Market Value on the date of exercise of such SAR),
cash or a combination thereof.

 

19



--------------------------------------------------------------------------------

Section 8

Section 8(b)(1) Payment of Awards. The following sentence shall replace
Section 8(b)(1) for purposes of Awards granted under this Annex 1:

Each Restricted Share Unit shall represent the right of the Participant to
receive, upon vesting of the Restricted Share Unit or on any later date
specified by the Committee, in either case, at the Committee’s discretion, (i) a
number of Shares set forth in the applicable Agreement or (ii) an amount of cash
equal to the Fair Market Value of such Shares.

Section 12

Section 12 Agreement by Participant Regarding Withholding Taxes. The following
paragraph shall replace Section 12 of the Plan for purposes of Options, SARs and
Awards granted under this Annex 1.

The obligation of the Company or any Subsidiary to deliver Shares, Dividend
Equivalents or cash dividends under the Plan shall be subject to applicable
national, state and local tax and employee social security contribution
withholding requirements. National, state and local withholding tax and employee
social security contribution withholding due at the time an Award is granted,
upon the exercise of any Option or upon the vesting of, or expiration of
restrictions with respect to, Awards or the satisfaction of the Performance
Objectives applicable to a Performance Award, as appropriate, may, in the
discretion of the Committee, be paid through the withholding of Shares otherwise
issuable to a Participant or through the withholding of cash otherwise payable
to a Participant pursuant to a SAR or Award, upon such terms and conditions as
the Committee shall determine. If a Participant shall fail to pay, or make
arrangements satisfactory to the Committee for the payment to the Company or any
Subsidiary of all such national, state and local taxes and employee social
security contributions required to be withheld, then the Company or any
Subsidiary shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to such Participant an amount equal to any
national, state or local taxes and employee social security contributions of any
kind required to be withheld by the Company with respect to such Option, SAR or
Award

 

20



--------------------------------------------------------------------------------

Section 13

Section 13(a) Termination of Employment. The following paragraph shall replace
Section 13(a) of the Plan for purposes of Options, SARs and Awards granted under
this Annex 1.

In the event that a Participant’s employment with the Company shall terminate
prior to an Option or SAR becoming exercisable or being exercised, or prior to
delivery of Shares, cash, deferred dividends or Dividend Equivalents in
settlement of an Award, then all Options, SARs, Awards, deferred dividends or
Dividend Equivalents granted to such Participant shall thereafter vest and/or
become exercisable to the extent provided in the Agreement; provided, however,
that, unless otherwise determined by the Committee and provided in the
Agreement, (i) no Option or SAR may be exercised after the scheduled expiration
date thereof, (ii) if the Participant’s employment with the Company terminates
by reason of death or Disability, then the Option or SAR shall remain
exercisable for a period of at least one year following such termination (but
not later than the scheduled expiration of such Option or SAR), and (iii) any
termination of employment with the Company for Cause will be treated in
accordance with the provisions of Section 13(b) below.

Section 15

Section 15 Other Provisions. The following sentence shall supplement Section 15
for purposes of SARs and Awards granted under this Annex 1:

Neither the Company nor any Subsidiary of the Company shall be required to
segregate any cash which may at any time be represented by SARs or Awards, and
the Plan shall constitute an “unfunded” plan for the Company.

 

21



--------------------------------------------------------------------------------

ANNEX 2

This Annex 2 to the Virgin Media Inc. 2010 Stock Incentive Plan (as Amended and
Restated Effective June 7, 2013) (the “Plan”) governs Options, SARs and Awards
granted to independent contractors or employees of Affiliates that are not
Subsidiaries within the meaning of section 1159 of the Act under the Plan or
Annex 1. Any Options, SARs or Awards granted pursuant to this Annex 2 are
subject to all of the terms and conditions set forth in the Plan and Annex 1, as
applicable, except as modified by the following provisions, which shall replace
and/or supplement certain provisions of the Plan and Annex 1, as indicated
below.

Section 1

Section 1 Purpose; Construction. The following sentence shall replace the first
sentence of Section 1 of the Plan:

This Virgin Media Inc. 2010 Stock Incentive Plan, which Liberty Global plc, a
public limited company incorporated under English law (the “Company”), has
amended, adopted and assumed (the “Plan”) effective June [__], 2013 (the
“Effective Date”), is intended to encourage share ownership by employees and
independent contractors of Virgin Media Inc. and its divisions and subsidiary
corporations and other affiliates, and eligible employees and independent
contractors of the Company and its subsidiaries, so that they may acquire or
increase their proprietary interest in the Company, and to encourage such
employees and independent contractors to remain in the employ of Virgin Media
Inc. or its subsidiary corporations or affiliates or the Company or its
subsidiaries and to put forth maximum efforts for the success of the Company’s
business.

Section 2

Section 2 Definitions. References in the definition of “Cause” to “employment”
shall be replaced with references to “independent contractor” for purposes of
Options, SARs and Awards granted under this Annex 2.

 

22



--------------------------------------------------------------------------------

Section 4

Section 4 Eligibility. The following sentence shall replace the first sentence
of Section 4 for purposes of Options, SARs and Awards granted under this Annex
2:

Options, SARs and Awards may be granted to employees and independent contractors
(i) of the Company and its Subsidiaries and (ii) of any Affiliate of the Company
designated by the Board to participate in the Plan ((i) and (ii) collectively,
“Eligible Individuals”) as the Committee shall select; provided, however, that
individuals who were employees of Liberty Global, Inc. or any of its
Subsidiaries as of the date immediately prior to the consummation of the Merger
shall not be Eligible Individuals.

Section 13

Section 13 Termination of Service; Effect of Certain Events. References in
Section 13 to “employment” shall be replaced with references to “service” for
purposes of Options, SARs and Awards granted under this Annex 2.

Section 14

Section 14 Effect of Transfer of Service; Rights as an Independent Contractor.
References in Section 14 to (i) “employ” and “employment” shall be replaced with
references to “service” and (ii) “employee” shall be replaced with references to
“independent contractor”, in each case for purposes of Options, SARs and Awards
granted under this Annex 2.

Section 15

Section 15 Other Provisions. References in Section 14 to “employee of the
Company” shall be replaced with references to “independent contractor of the
Company” for purposes of Options, SARs and Awards granted under this Annex 2.

 

23